DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Response to Amendment
Examiner acknowledges amended Claim 1, cancelled Claims 2-7 and 10, and withdrawn Claims 8-9 in the response filed on 6/27/2022. 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Suyama does not disclose that a first composite material layer comprising fiber bundles including bundled long fibers which are continuous fibers, of silicon carbide, and a second composite material layer comprising fiber bundles including bundled long fibers which are continuous fibers, consisting of carbon.  
However, Applicant’s arguments are unpersuasive.  Suyama teaches a first composite material layer (second layer (23)) in which fiber bundles including bundled long fibers which continuous fibers of silicon carbide are combined with a matrix of silicon carbide and a second composite material layer (another second layer (23)) in which fiber bundles including bundled long fibers which are continuous fibers combined with a matrix of silicon carbide (Abstract, Figs. 5-7, [0044], [0059]-[0062], [0064], and [0065]).  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Zabiego was relied upon to teach the instant limitation.  Zabiego et al. teaches its composite material layers comprise of fiber bundles including bundled long fibers which are continuous fibers consisting of C in a silicon carbide matrix (Cf/SiC) or continuous silicon carbide fibers in a silicon carbide matrix (SiCf/SiC) (Please see paragraphs [0022] and [0050] disclosing the materials and winding/braiding of the fibers, which corresponds to the claimed “bundled long fibers”).  The Examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have only continuous carbon fibers in a silicon carbide matrix in Suyama et al.’s second composite layer in order to achieve remarkable mechanical properties, such as hardness, toughness, resistance to wear and resistance to mechanical and heat shock ([0001], [0004], and [0027]).  

Applicant argues that Zabiego only teaches the inner and outer tubular bodies are preferable Cf/C, Cf/SiC or SiCf/SiC composite, but does not teach the inner and outer tubular bodies are formed of different materials.  Zabiego does not teach or suggest a combination of “SiCf/SiC and Cf/SiC.”  
However, Applicant’s arguments are unpersuasive.  Zabiego teaches first and second composite material layers (Fig. 2).  Zabiego further teaches its first and second composite material layers may be the same or different from each other, in terms of material, structure, and/or how it is made from each other [0022].  Furthermore, one of ordinary skill in the art would look at functional equivalent material to silicon carbide fibers in a silicon carbide matrix disclosed in Suyama ([0066] in Suyama) within the same field of endeavor (used in nuclear power plants).  In the instant case, Zabiego recognizes that such layers are made of Cf/C, Cf/SiC or SiCf/SiC ([0029] and [0044]).  Therefore, it would also have been obvious for one of ordinary skill in the art to substitute one layer of 23 comprising of SiCf/SiC in Suyama (e.g. in Fig. 5) with Cf/SiC taught in Zabiego in view of the functional equivalence to each other and to obtain a high hardness, toughness, resistance to wear, and heat shock ([0004] in Zabiego).  

In response to Applicant’s arguments that Zabiego’s intermediate layer is formed of a metal material and not a ternary carbide as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  For the reasons set forth above, the Examiner deems that the combined teachings of the references would have suggested to those of ordinary skill in the art, such as being in the same field of endeavor and to obtain a high hardness, toughness, resistance to wear, and heat shock ([0004] in Zabiego).  
Moreover, note that while Zabiego do not disclose all the features of the present claimed invention, Zabiego was used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the claimed fiber and matrix materials in its first and second composite material layers, and in combination with the primary reference, discloses the presently claimed invention.

Applicant argues that Jung only describes an inner SiC ceramic tube has been developed by forming a reaction-bonded SiC whose matrix was filled with MAX-phases, and the formation of a Ti3SiC2, MAX phase, but does not indicate that an intermediate layer interposed between a first and second composite material layers.  The predictable combinability of the cited art is not established by the citation to components of secondary references, even if there would have been a motivation to exchange these components. 
However, the Examiner respectfully disagrees.  Suyama teaches an intermediate layer (first layer 21) between first and second composite material layers, wherein the intermediate layer is formed of a single body and is preferably made of only silicon carbide to suppress generation of hydrogen due to the reaction with moisture, radioactivation and the like and providing sufficient strength, but may partially contain another component as necessary, such as titanium [0055].  That is, Suyama recognizes an intermediate layer comprising silicon carbide with titanium is able to suppress generation of hydrogen.  Similarly to Suyama, Jung teaches a material that will suppress hydrogen generation, wherein the material comprises a SiC whose matrix is a Ti3SiC2 MAX phase (1. Introduction).  Therefore, there’s a reasonable expectation of success to have Suyama’s intermediate layer comprise of a titanium silicon carbide, for example, to further improve suppression of generation of hydrogen and to resist severe oxidation (1. Introduction).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016024062 (“Suyama et al.”), in view of US Pub. No. 20140153688 (“Zabiego et al.”), and in view of Jung et al., “MAX Phase Modified SiC Composites for Ceramic-Metal Hybrid Cladding Tubes,” Proceedings of the KNS 2015 Spring Meeting (2015) (“Jung et al.”).  
The Examiner notes that US Pub. No. 20170229195 is the English language equivalent of JP ‘062 and all citations will refer to the US publication.  Please see the Applicant provided IDS filed on 5/2/2018 illustrating the equivalency of these two references.  

Suyama et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer (second layer (23)) in which fiber bundles including bundled long fibers which continuous fibers of silicon carbide are combined with a matrix of silicon carbide, a second composite material layer (another second layer (23)) in which fiber bundles including bundled long fibers which are continuous fibers combined with a matrix of silicon carbide, an intermediate layer (first layer (21) between the second layers (23)) interposed between the first composite material layer and the second composite material layer, wherein the first composite material layer and second composite material layer are stacked (Abstract, Figs. 5-7, [0044], [0055], [0059]-[0062], [0064], and [0065]).  
	Suyama et al. does not teach its second composite layer comprising continuous fibers consisting of carbon in a matrix of silicon carbide, wherein the second composite material layer does not include other fibers other than the continuous fibers of carbon.  	
Suyama et al. teaches its intermediate layer is formed of a single body and is preferably made of only silicon carbide to suppress generation of hydrogen due to the reaction with moisture, radioactivation and the like and providing sufficient strength, but may partially contain another component as necessary, such as titanium [0055].  Suyama et al. does not explicitly teach its intermediate layer comprising a ternary carbide, such as titanium silicon carbide as claimed.  
Zabiego et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer and a second composite material layer (inner and outer tubular bodies).  Zabiego et al. teaches its composite material layers comprise of continuous fibers consisting of C in a silicon carbide matrix (Cf/SiC) or continuous silicon carbide fibers in a silicon carbide matrix (SiCf/SiC) (Abstract, Fig. 2, [0022], [0029], [0044], [0050], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have only continuous carbon fibers in a silicon carbide matrix in Suyama et al.’s second composite layer in order to achieve remarkable mechanical properties, such as hardness, toughness, resistance to wear and resistance to mechanical and heat shock ([0001], [0004], and [0027]).  It would also have been obvious to one of ordinary skill in the art at the time of invention to substitute SiCf/SiC material in Suyama et al.’s second composite material layer for the Cf/SiC material taught by Zabiego et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Jung et al. teaches that MAX phase material, such as Ti3SiC2, are useful in tubes (Entire 1st Page).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suyama et al.’s intermediate layer comprise of a titanium silicon carbide in order to further improve suppression of generation of hydrogen and to resist severe oxidation (1. Introduction).  

With regards to Claims 11 and 12, Suyama et al. teaches the first composite layer and second composite layer have a thickness of 0.3 mm or more [0071].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 14, Suyama et al. teaches the intermediate layer has a thickness of 0.05 mm or more [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016024062 (“Suyama et al.”), in view of US Pub. No. 20140153688 (“Zabiego et al.”), and in view of US Patent No. 6277493 (“Henager et al.”).  
The Examiner notes that US Pub. No. 20170229195 is the English language equivalent of JP ‘062 and all citations will refer to the US publication.  Please see the Applicant provided IDS filed on 5/2/2018 illustrating the equivalency of these two references.  

Suyama et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer (second layer (23)) in which fiber bundles including bundled long fibers which continuous fibers of silicon carbide are combined with a matrix of silicon carbide, a second composite material layer (another second layer (23)) in which fiber bundles including bundled long fibers which are continuous fibers combined with a matrix of silicon carbide, and an intermediate layer (first layer (21) between the second layers (23)) interposed between the first composite material layer and the second composite material layer, wherein the first composite material layer and second composite material layer are stacked (Abstract, Figs. 5-7, [0044], [0055], [0059]-[0062], [0064], and [0065]).  
	Suyama et al. does not teach its second composite layer comprising continuous fibers consisting of carbon in a matrix of silicon carbide, wherein the second composite material layer does not include other fibers other than the continuous fibers of carbon.  	
Suyama et al. teaches its intermediate layer is formed of a single body and is preferably made of only silicon carbide to suppress generation of hydrogen due to the reaction with moisture, radioactivation and the like and providing sufficient strength, but may partially contain another component as necessary, such as titanium [0055].  Suyama et al. does not explicitly teach its intermediate layer comprising a ternary carbide, such as titanium silicon carbide as claimed.  
Zabiego et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer and a second composite material layer (inner and outer tubular bodies).  Zabiego et al. teaches its composite material layers comprise of continuous fibers consisting of C in a silicon carbide matrix (Cf/SiC) or continuous silicon carbide fibers in a silicon carbide matrix (SiCf/SiC) (Abstract, Fig. 2, [0022], [0029], [0044], [0050], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have only continuous carbon fibers in a silicon carbide matrix in Suyama et al.’s second composite layer in order to achieve remarkable mechanical properties, such as hardness, toughness, resistance to wear and resistance to mechanical and heat shock ([0001], [0004], and [0027]).  It would also have been obvious to one of ordinary skill in the art at the time of invention to substitute SiCf/SiC material in Suyama et al.’s second composite material layer for the Cf/SiC material taught by Zabiego et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Henager et al. teaches first and second composite material layers in which long, continuous fibers of silicon carbide are combined with a matrix of silicon carbide, and are joined together by an intermediate layer of Ti3SiC2 (Abstract, Col. 2: Line 45 bridging over to Col. 3: Line 7, and Col. 3: Line 49).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suyama et al.’s intermediate layer comprise of a titanium silicon carbide (Ti3SiC2) to effectively join and bond the first and second composite material layers together (Col. 1: Lines 40-49). 

With regards to Claims 11 and 12, Suyama et al. teaches the first composite layer and second composite layer have a thickness of 0.3 mm or more [0071].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 14, Suyama et al. teaches the intermediate layer has a thickness of 0.05 mm or more [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al., in view of Zabiego et al., and in view of Jung et al. as applied to Claim 1 above, and further in view of evidence provided by Wikipedia article on MAX phases.  
-AND-
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al., in view of Zabiego et al., and in view of Henager et al. as applied to Claim 1 above, and further in view of evidence provided by Wikipedia article on MAX phases.  

The prior art of record teaches an intermediate layer comprising a MAX-phase material, titanium silicon carbide, Ti3SiC2 (Entire 1st Page of Jung et al. and Col. 2: Line 45 bridging over to Col. 3: Line 7; and Col. 3: Line 49 in Henager et al.).  As evidence provided by Wikipedia, MAX-phase materials are hexagonal carbides.  Thus, one of ordinary skill in the art would recognize that the prior art teaching an intermediate layer comprising titanium silicon carbide (Ti3SiC2) has a hexagonal crystal in crystal form.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al., in view of Zabiego et al., and in view of Jung et al. as applied to Claim 1 above, and further in view of evidence provided by Arunajatesan, Sowmya, and H.H. Carim. “Symmetry and Crystal Structure of Ti3SiC2.” Materials Letters, vol. 20, no. 5-6, 1994, abstract (“Arunajatesan et al.”). 
-AND-
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al., in view of Zabiego et al., and in view of Henager et al. as applied to Claim 1 above, and further in view of evidence provided by Arunajatesan, Sowmya, and H.H. Carim. “Symmetry and Crystal Structure of Ti3SiC2.” Materials Letters, vol. 20, no. 5-6, 1994, abstract (“Arunajatesan et al.”). 
The prior art of record teaches an intermediate layer comprising titanium silicon carbide (Ti3SiC2) (Entire 1st Page of Jung et al.  and Col. 2: Line 45 bridging over to Col. 3: Line 7; and Col. 3: Line 49 in Henager et al.).  As evidence provided by Arunajatesan et al., Ti3SiC2 is hexagonal (Abstract).  Thus, one of ordinary skill in the art would recognize that the prior art teaching an intermediate layer comprising Ti3SiC2 has a hexagonal crystal in crystal form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785